Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 12/30/2021. 
Claims 21-37 are pending in this application. 
Claims 21, 27 and 33 are independent claims. 
Claims 21, 26, 27, 32, 33, and 37 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 21, the term “upon completion of the subset of tasks of the sequence of tasks, perform a load balancing for further tasks of the sequence of tasks” is not clear. 
Paragraph 62 of the specification mentions “Furthermore, when the critical sequence of a particular flow reaches its end, scheduling circuit 602 in an embodiment no longer needs to restrict the tasks of that flow to a particular processor; scheduling circuit 602 in such a scenario pushes the flow onto the ready-LL 510 to be re-load balanced ”. This seems to imply that once the dispatching of critical tasks is completed, the non-critical tasks are processed. It would be a different matter if one has to wait for the completion of critical tasks (to begin processing non-critical ones). Either way, what this completion means has to be made clear.
Claims 27 and 33 have the same problem and are rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21 are compared to claims 1 in US Patent 10552205 in the following table:
Instant Application
Patent number 10552205
Claim 21. A networking apparatus comprising:

enqueue hardware to extract a task from a network packet and queue the task for
processing; and


a scheduling circuit to:


identify a sequence of tasks associated with the flow identifier;
in response to detecting that the sequence of tasks includes a subset of
tasks that are critical, schedule the subset of tasks of the sequence of tasks to be processed atomically by a first destination processor of a plurality of
processors; and













Claim 1. 1. A system comprising:


a plurality of processing cores, including a source processing core to generate a task and a destination processing
core to receive and process the task, and to generate a response; and
a scheduling circuit to


processed atomically by a single destination processing core among the plurality of processing cores

wherein the destination processing core is selected because of its relatively low load compared to other processing cores among the plurality of processing cores, 
, and the

flow identifier, perform a load balancing to select a potentially different destination processing core that has a relatively low load compared to other processing
cores among the plurality of processing cores.


Claims 21-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of US Patent 10552205.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-14 of the patent, anticipates or otherwise renders obvious the limitations of 21-37, respectively of this instant application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  21,22,25,27,28,31,33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Arnold (US 2010/0185882 A1) in further view of Gaiarsa (US 2011/0276978 A1).

As per claim 21, Sonnier teaches A networking apparatus comprising:
enqueue hardware to extract a task from a network packet and queue the task for processing; (Sonnier Fig 10 and [0028] Received packets are preferably placed in memory 110 and then one or more "tasks" corresponding to the received packets are provided, via task communication ring 130, to one or more of the various cores. [0115] Ordered task queues support parallel processing of packets while keeping packets from a given flow in order.  An ordered task queue is a virtual queue that maps to a set of real queues.  Tasks are sent to a virtual queue, and then the task management system determines which real queue the task should be placed into.  For packets going to a processor core, virtual queuing enables parallelism and threading of the application code).
a scheduling circuit to:
associate the task with a flow identifier (Sonnier [0116] The mechanism used for the ordered task queues can be described as dynamic flow pinning and is illustrated in FIG. 10.  When a task arrives, flow ID 1008 is checked to see if any of the physical queues, shown as queues 1002 and 1004, already include flow ID 1008).
identify a sequence of tasks associated with the flow identifier; (Sonnier  [0030] Tasks allow Network Processor 100 to process a wide variety of data and control messages more efficiently than with a fixed pipeline or non-pipelined architecture.  As 
Sonnier does not teach in response to detecting that the sequence of tasks includes a subset of tasks that are critical, schedule the subset of tasks of the sequence of tasks to be processed atomically by a first destination processor of a plurality of processors; and upon completion of the subset of tasks of the sequence of tasks, perform a load balancing for further tasks of the sequence of tasks to select a second destination processor based on the load on the second destination processor compared to other processors of the plurality of processor.

in response to detecting that the sequence of tasks includes a subset of tasks that are critical, schedule the subset of tasks of the sequence of tasks to be processed (Arnold [0014] Power consumption in the multi core computer system may be managed based on the criticality values associated with at least a subset of the tasks executing in the multicore computer system, including reducing power consumption of a first subset of processing cores [0021] critical tasks may be scheduled to one portion of the system, and non-critical tasks may be scheduled to another portion of the system running at a lower power level to reduce overall system power consumption. [0069] There may be a plurality of tasks executing on the computer system, each of which may be associated with a criticality value. The flowchart in FIG. 3 illustrates how an individual task may be scheduled based upon the criticality value of the task. A determination is made as to whether the task is critical in block 75. If the task is non-critical ("no" branch of block 75), the task may be assigned to a first subset of processing cores in block 77. If the task is critical ("yes" branch of block 77), the task may be assigned to a second subset of processing cores in block 79. )

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Arnold with the system of Sonnier to handle critical and non-critical tasks. One having ordinary skill in the art would have been motivated to use Arnold into the system of Sonnier for the purpose of managing criticality values associated with at least a subset of the tasks executing in the multicore computer system (Arnold paragraph 14)

atomically by a first destination processor of a plurality of processors; and upon completion of the subset of tasks of the sequence of tasks, perform a load balancing for further tasks of the sequence of tasks to select a second destination processor based on the load on the second destination processor compared to other processors of the plurality of processor.
However, Gaiarsa teaches atomically by a first destination processor of a plurality of processors; (Gaiarsa [0013] That is to say, if CPU 130, for example, is reserved, then only tasks with CPU affinity for CPU 130 are scheduled to be performed by CPU 130…. s stated above, a task may be configured to have affinity for a specified CPU, for example, if a CPU has particular characteristics making it particularly suited to that task, to optimize the performance of a particular task or class of tasks, such as networking tasks, by providing a dedicated CPU for the tasks)
upon completion of the subset of tasks of the sequence of tasks, perform a load balancing for further tasks of the sequence of tasks to select a second destination processor based on the load on the second destination processor compared to other processors of the plurality of processor. (Gaiarsa [0001] Users of such systems may wish to reserve a CPU for a certain set of tasks [critical tasks] that may be allocated to the reserved CPU. This may enable certain tasks to be treated preferentially and thus provide better performance for those tasks [0013] In contrast, the task scheduler 120 may schedule non-affinity [non-critical] tasks on non-reserved CPUs in accordance with another scheduling algorithm [0023] The exemplary embodiments described above may allow CPUs to be reserved and unreserved dynamically at runtime. This may provide to users and software developers the ability to reserve CPUs 

Gaiarsa must be seen in conjunction with Sonnier and Veal. Once the critical and non-critical tasks are identified in a task sequence, critical tasks are affined to a particular processor. 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gaiarsa with the system of Sonnier and Arnold to assign to a particular processor. One having ordinary skill in the art would have been motivated to use Gaiarsa into the system of Sonnier and Arnold for the purpose of treating tasks preferentially and thus provide better performance for those tasks.(Gaiasra paragraph 01)

As per claim 22, Gaiarsa teaches the first destination processor is a first destination processing core. (Gaiarsa Fig 1 CPU 130).

As per claim 25, Gaiarsa teaches the scheduling circuit is further to assign multiple flows of tasks associated with multiple flow identifiers to a single destination processor, and to cycle through the multiple flows, scheduling tasks from each flow on each cycle. (Gaiarsa [0009] Thus, through "CPU reservation", specific CPUs can be "reserved" to only execute tasks that have CPU affinity for the 

As to claims 27 and 33, they are rejected based on the same reason as claim 21.

As to claims 31 and 36, they are rejected based on the same reason as claim 25.

Claims  23, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Arnold (US 2010/0185882 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Chang (US 2015/0324234 A1).

As per claim 23, Sonnier and Arnold and Gaiarsa do not teach the load balancing is a work conserving load balancing.
However, Chang teaches the load balancing is a work conserving load balancing. (Chang [0048] For example, since each of the clusters Cluster_0 and Cluster_ 1 has at least one lightest loaded processor core with the same non-zero processor core load, dispatching the task P.sub.54 to a run queue of a lightest-loaded processor core in any of the clusters Cluster_0 and Cluster_1 may achieve the desired load balance).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chang with the system of Sonnier and Arnold and Gaiarsa to select a core with low load. One having ordinary skill in the art would have been motivated to use Chang into the system of Sonnier and Arnold and Gaiarsa for the purpose of determining a target processor core in the multi-core processor system (Chang paragraph 07). 

As to claims 29 and 34, they are rejected based on the same reason as claim 23.

Claims 24, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Arnold (US 2010/0185882 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Veal (US 2010/0083259 A1).

As per claim 24, Sonnier and Arnold and Gaiarsa do not teach the task is associated with the flow identifier because its header shares a commonality with other tasks associated with the flow identifier.
However, Veal teaches the task is associated with the flow identifier because its header shares a commonality with other tasks associated with the flow identifier (Veal [0032] In one embodiment, the hash function 410 may receive a packet header and extract flow data from the packet.  In one embodiment, the flow data may represent a flow identifier (flow ID) included in the packet header).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Veal with the system of Sonnier and Arnold and Gaiarsa to associate tasks based on commonality of headers. One having ordinary skill in the art would have been motivated to use Veal into the system of Sonnier and Arnold and Gaiarsa for the purpose of matching tasks to cores (Veal paragraph 01). 
.

Claims 26, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier (US 2010/0293353 A1) in view of Arnold (US 2010/0185882 A1) in further view of Gaiarsa (US 2011/0276978 A1) and Erignac (US 2010/0319005 A1)

As per claim 26, Sonnier and Arnold and Gaiarsa do not teach the scheduling circuit further includes a sequential state machine circuit including hardware registers to maintain states associated with flow identifiers, the states comprising an IDLE state, a READY state, a SCHEDULED state, and an EMPTY state.
However, Erignac teaches the scheduling circuit further includes a sequential state machine circuit including hardware registers to maintain states associated with flow identifiers, the states comprising an IDLE state, a READY state, a SCHEDULED state, and an EMPTY state. (Erignac Fig 1)

It would have been obvious to a person in the ordinary skill in the art before the
 filing date of the claimed invention to combine Erignac with the system of Sonnier and Arnold and Gaiarsa to implement a state machine for tasks. One having ordinary skill in the art would have been motivated to use Erignac into the system of Sonnier and Arnold and Gaiarsa for the purpose of coordinating a plurality of agents or devices in performing tasks (Erignac paragraph 01 ).

.

Response to Arguments
Applicant's arguments filed on 12/30/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 21, 27 and 33 have been considered but are moot because the arguments do not apply because of the introduction of new art by Arnold. The art of Gaiarsa was part of the last office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196